DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 10/04/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 10/14/21 in response to the final Office Action mailed 06/14/21.
Status of Claims
3)	Claims 4, 18, 24, 27 and 33 have been amended via the amendment filed 10/14/21.
	Claims 8, 9, 22 and 23 have been canceled via amendment filed 10/14/21.
	Claims 1-7, 10-21 and 24-34 are pending.
	Claims 24-28 and 31-34 are under examination. 
Information Disclosure Statements
4)	Acknowledgment is made of Applicant’s Information Disclosure Statements filed 09/16/21 and 09/14/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.	
Rejection(s) Withdrawn
7)	The rejection of claims 24-26, 31, 33 and 34 made in paragraph 9 of the Office Action mailed 08/15/20 and maintained in paragraph 11 of the Office Action mailed 06/14/21 under 35 U.S.C § 103 as being unpatentable over Haas KM (J. Immunology 183: 3661-3671, pages 1-10, 2009, of record) (Haas KM, 2009) is withdrawn in light of Applicants’ claim amendments. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection. 
8)	The rejection of claims 27 and 28 made in paragraph 10 of the Office Action mailed 08/15/20 and maintained in paragraph 12 of the Office Action mailed 06/14/21 and the rejection of claim 32 made in paragraph 12 of the Office Action mailed 06/14/21 under 35 U.S.C § 103 as being unpatentable over Haas KM (J. Immunology 183: 3661-3671, pages 1-10, 2009, of record) (Haas KM, 2009) as applied to claim 24 and further in view of Rodig et al. (Eur. J. Immunol. 33: 3117-3126, 2003, of record) is withdrawn in light of Applicants’ amendments to the base claim. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection. 
9)	The rejection of claim 26 made in paragraph 11 of the Office Action mailed 08/15/20 and maintained in paragraph 13 of the Office Action mailed 06/14/21 under 35 U.S.C § 103 as being unpatentable over Haas KM (J. Immunology 183: 3661-3671, pages 1-10, 2009, of record) (Haas KM, 2009) as applied to claims 25 and 24 and further in view of Boutriau et al. (US 20130266609 A1, of record) is withdrawn in light of Applicants’ amendments to the base claim. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection. 
Rejection(s) under 35 U.S.C 112(a) or (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

11)	Claims 24-28 and 31-34 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. 
	A review of the instant specification indicates the following. Independent claims 24, 33 and 34 are representative of the claimed invention. Claim 24, as amended currently, is drawn to a single immunogenic composition comprising (a) one or more pneumococcal polysaccharide antigens; (b) an agent that inhibits the interaction between a PD-1 ligand and a PD-1 polypeptide, wherein the agent is present in the single immunogenic composition in an effective amount; and (c) a pharmaceutically acceptable carrier. Said single composition of the dependent claim 32 further comprises an adjuvant.  The kit claimed in claims 33 and 34 comprise elements (a) and (b) set forth supra, wherein the (a) and (b) elements encompass those present together as one single product or composition, and those present separately as individual elements. The recited PD-1 ligand (PDL1) and a PD-1 polypeptides each represent a large genus encompassing not only SEQ ID NO: 2 and SEQ ID NO: 1 respectively, but also structurally variable at least 90% identical, i.e., up to 10% non-identical, functional variant species thereof. Said agent represents a huge genus encompassing structurally divergent antibody species and non-antibody species including small molecule species, peptide species, fusion protein species, peptidomimetic species etc that are required to have the capacity to inhibit the interaction between a PD-1 ligand (PDL1) and a PD-1 polypeptide. The antibody agent species encompass monoclonal and polyclonal antibody species and engineered antibody of variable PD-1 and PDL-1 epitope specificities. Likewise, the recited genus of one or more pneumococcal polysaccharide antigens encompasses not only pneumococcal capsular polysaccharide antigens of the various different serotypes of Streptococcus pneumoniae and their carrier protein conjugates, but also pneumococcal cell wall polysaccharide, the C-polysaccharide etc. Thus, the encompassed members of the variant antibody agent genus and the non-antibody agent genus are required to inhibit the interaction between these up to 10% non-identical variant species of SEQ ID NO: 1 and SEQ ID NO: 2 when presented together with the one or more pneumococcal polysaccharide antigens genus. An ‘infection caused by Streptococcus pneumoniae’ includes very serious, life-threatening, invasive bloodstream infections, bacteremia, sepsis, pneumonia, fatal meningitis, endocarditis, osteomyelitis, septic arthritis, peritonitis, pericarditis, cellulitis, brain abscess etc. The term “infect” is defined in the Illustrated Stedman’s Medical Dictionary (24th Edition, Williams and Wilkins, London, page 707, 1982) as “to enter, invade, inhabit, or to dwell internally”. See page 707. Infections due to the Streptococcus pneumoniae’ pathogen involve cell invasion by and growth or multiplication therein of said pathogen. Thus, the broad agent genus encompassing structurally diverse antibody agent species and non-antibody agent species that inhibit the interaction between up to 10% non-identical variant species of SEQ ID NO: 1 and up to 10% non-identical variant species of SEQ ID NO: 2 PLUS the structurally diverse one or more pneumococcal polysaccharide antigen species encompassed within the scope of the genus and the claims and comprised within the claimed single immunogenic composition together, with or without an adjuvant, and presented together are required to (i) treat any of these infections caused by Streptococcus pneumoniae in a subject in need (inclusive of humans, children, infants, toddlers, elderly etc already having such an infection) and (ii) increase in said subject protective antibody levels induced by one or more pneumococcal polysaccharide antigen species as is evident from the currently non-elected method claims and claims 33 and 34. However, at the time of the invention, Applicants were not in possession of a single composition or kit as claimed that comprised a representative number and variety of the agent species and of the one or more pneumococcal polysaccharide antigen(s) species encompassed within the broad genus, which when administered to a subject in need as a single composition, elicited the above-identified requisite (i) therapeutic functions against any infection caused by Streptococcus pneumoniae, and (ii) protective anti-pneumococcal polysaccharide antibody levels-increasing function. 
The essence of the written description requirement is that a patent Applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification …..” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”). We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), ….  “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). When a patent claims a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id. at 1349. The written description for the claimed genus may be satisfied through sufficient description not of every species, but a representative number of species.  Species must be adequately described and must fairly represent the variation within the entire genus.  Adequate written description of a genus embracing unknown species or widely variant species cannot be achieved by disclosure of one species within the genus. Accordingly, a skilled artisan would not have known that Applicants were in possession of the full scope of the claimed invention at the time of the invention. Clearly, Applicants did not describe the invention of the instant claims sufficiently to show that they had possession of the claimed scope and the recited genus. See e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (‘invention is, for purposes of the written description inquiry, whatever is now claimed’). Applicants should note that written description requires more than a mere statement that something is a part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
	The multiple factors to consider under written description analysis include nature of the in invention at issue, predictability of the aspect at issue, scope of the invention, existing knowledge in the particular art, the extent and content of the prior art, and maturity of the science or technology. Capon v. Eshhar (CAFC 2005).  The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

The evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  
	In the instant case, the first full paragraph of page 71 of the as-filed specification indicates that Applicants were in possession of the art-known purified serotype 3 pneumococcal polysaccharide (PPS3) species, the vaccine grade Pneumovax23 (PPV23) species, or the Prevnar-13 species. Applicants were also in possession of the art-known blocking mAb species, RMP1-14. These two components as separate individual elements were administered not in a single composition combined together, instead, as two separate individual compositions days apart, i.e., the blocking mAb RMP1-14 was administered “post-immunization” days after the administration of the purified PPS-3 species as is disclosed therein. The single agent species, i,e., the RMP1-14 antibody agent species, was administered to mice pre-immunized days prior with the purified PPS-3 pneumococcal polysaccharide antigen species. Clearly, at the time of the invention, the structure of a representative number and variety of species within the huge antibody agent and non-antibody agent genus that inhibited the interaction between species of the large PD-1 ligand variant genus comprising up to 10% non-identical variant species of SEQ ID NO 2, and the large PD-1 polypeptide variant genus comprising up to 10% non-identical variant species of SEQ ID NO 1 was not correlated with the requisite therapeutic function of treating S. pneumoniae disorders, conditions, or diseases caused by S. pneumoniae or associated with infections caused by S. pneumoniae, and the function of increasing the protective antibody levels induced by one or more pneumococcal polysaccharide antigens in a subject in need thereof such as human adults, elderly, infants, children etc, which therapeutic effects are elicited upon presentation of said agent genus in one single composition with the divergent one or more pneumococcal capsular polysaccharide antigen genus. A concrete structure-function correlation for the entire variable genus must exist, which is lacking. 
	The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, this is important because at the time of the invention, there was no predictability that the various encompassed species of both element (a) genus and element (b) genus, when administered together to a subject in need as a single composition or product, would treat any of these infections caused by Streptococcus pneumoniae in a subject in need (inclusive of humans, children, infants, toddlers, elderly etc already having such an infection) and also increase in said subject protective antibody levels to one or more pneumococcal polysaccharide antigens. Note that for inventions in emerging and/or unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ In the instant case, clearly, Applicants did not describe the invention of the instant claims sufficiently to show that they had possession of the entire genus and the full scope of the claimed at the time of the invention.  
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112(pre-AIA ), first paragraph is severable from its enablement provision. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph. 
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ) Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13)	Claim 33 is rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
Claim 33 is ambiguous and indefinite in the relative limitation ‘increasing’, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  What degree, level, or extent of ‘increase’ is encompassed and ‘increasing ….’ compared to what is unclear.  One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
Rejection(s) under 35 U.S.C § 103
14)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
15)	Claims 33 and 34 are rejected under 35 U.S.C § 103 as being unpatentable over Haas KM (J. Immunology 183: 3661-3671, pages 1-10, 2009, of record). 
	It is noted that the claimed kit encompasses one wherein elements a) and b) of the kit are not required to be present combined with one another, but as separate individual elements within the kit.
	Haas KM (2009) taught an immunogenic composition comprising heat-killed serotype 3 Streptococcus pneumoniae in PBS or the PPS-3, i.e., Streptococcus pneumoniae type 3 capsular polysaccharide vaccine composition in PBS. Haas KM (2009) also taught a monoclonal antibody contained in sterile PBS, wherein the monoclonal antibody blocks PD-1 binding to PD-1 ligand. See abstract; title; Figure 3 legend or description; second full paragraph on page 5; and mid full paragraph on page 3. Said immunogenic composition and said blocking monoclonal antibody were used for administration to a certain type/strain of mice in one experiment against Streptococcus pneumoniae. See abstract; Figure 3 legend or description; second full paragraph on page 5; and mid full paragraph on page 3. The heat-killed serotype 3 Streptococcus pneumoniae are expected to intrinsically comprise therein unpurified capsular polysaccharide and unpurified cell wall polysaccharide antigens. The immunization with the TI-2 antigen, pneumococcal PPS-3, resulted in higher expression of PD-1 levels and inhibiting of PD-1 binding to its ligands by the antibody significantly increased PPS-3-specific IgG3 immune responses. See paragraph bridging pages 9 and 10.
	Haas KM (2009) is silent on the disclosed monoclonal antibody agent, i.e., element b), and the disclosed polysaccharide-containing vaccine composition, i.e., element a), each comprised as components of a kit.
However, given the use of both the capsular polysaccharide-containing pneumococcal vaccine composition and the antibody agent that inhibits the PD-1 binding to its ligands for the purpose of providing anti-pneumococcal protection as taught by Haas KM (2009), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to have Haas’s (2009) TI-2 capsular polysaccharide-containing PPS-3 or the TI-2 polysaccharide-containing heat-killed type 3 pneumococcal whole cell vaccine as well as the PD-1 monoclonal antibody contained in PBS in a kit to produce the composition of the instant invention. The methods of assembling a kit using art-known products along with the necessary instructions was conventional, well known, and routinely practiced in the art and was well within the realm of routine experimentation. Given the use of both the capsular polysaccharide-containing pneumococcal vaccine composition and the antibody agent that inhibits the PD-1 binding to its ligands for the purpose of providing anti-pneumococcal protection as taught by Haas KM (2009), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide Haas’s (2009) TI-2 PPS-3 vaccine or the TI-2 polysaccharide-containing type 3 S. pneumoniae whole cell vaccine and the disclosed monoclonal antibody agent in a kit for convenient use to produce the instant invention. It is ‘prima facie obvious to combine two elements each of which is taught by the prior art to be useful for the same purpose, in order to form a third product to be used for the very same purpose. ‘[T]he idea of combining them flows logically from their having been individually taught in the prior art.’ See MPEP 2144.06. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since the recited elements were known, used and available in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). In KSR v. Teleflex, 550 U.S. (2007), the Supreme Court decided that when elements, techniques, items, or devices are combined, united, or arranged, and when, in combination, each item performs the function it was designed to perform, the resulting combination -- something the court called ‘ordinary innovation’-- is not patentable.  This can be true even if there is no teaching, suggestion, or motivation to make the combination. KSR International Co. v. Teleflex Inc.,127 S. Ct. 1727, 1741 (2007) also discloses that ‘[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results’.  To establish obviousness, it is not necessary that the motivation come explicitly from the reference itself.  The natural presumption that two individually art-known agents beneficial in a kit and would provide a third composition also useful as a kit flows logically from each having been individually taught in the prior art. It should be noted that what would reasonably have been known and used by one of ordinary skill in the art need not be explicitly taught. See In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988).  In the instant case, the teachings expressly and impliedly taught in the cited reference(s) provide sufficient reason, suggestion, or motivation to combine their teachings.  The test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Obviousness does not require absolute predictability (see In re Lamberti, 192 USPQ 278), but only a reasonable expectation of success (see In re O’Farrell, 7 USPQ 2d 1673, Fed. Cir. 1988).  
With regard to the recited instructions for administering the vaccine and the agent in the claimed kit, it must be noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a).  Thus, the instructions for use included in a kit or article manufacture constitute an ‘intended use’ for that kit or article of manufacture.  Likewise, the preamble limitations in instant claims ‘for increasing ..... in a subject in need thereof’ and ‘for treating .... in a subject in need thereof’ represent the intended use of the claimed product.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03.  In apparatus, article, and composition claims, intended use must result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim(s). See In re Hailer 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable. 
	Claims 33 and 34 are prima facie obvious over the prior art of record.
Conclusion
16)	No claims are allowed.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Dei, Ph.D.
Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


September, 2022